DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection. Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office Action has been withdrawn pursuant to 37 CFR 1.114. Applicant’s submission filed on August 19, 2021 has been entered.
Allowable Subject Matter
Claim 13 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form—including all of the limitations of the base claim and any intervening claims (assuming any indefiniteness issues are resolved). Claim 13 is considered allowable because the prior art does not appear to teach nor fairly suggest the formulas of said claim.
Status of the Claims1
Claims 1–16 are pending. Claims 1–6 and 10–12 stand withdrawn. Thus, in total, claims 7–9 and 13–16 are the subject of this Office Action.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.
Claims 7–9 and 13–16 are rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention.
Claim 7 recites the limitation “wherein the reaction product comprises polymeric chains directly and covalently attached to carbon atoms in a polymeric backbone of the solid polymeric substrate and wherein at least some of the polymeric chains are terminated by a thiol or a thiolcarbonylthio-containing group.” Respectfully, this language is indefinite: because, inter alia, it is unclear whether or not the claim is requiring that the polymeric chains are part of the polymeric backbone. Put another way, given that the solid polymeric substrate has a plurality of thiocarbonyl-thio containing groups bonded thereto and is also made of polymeric chains, the recitation of “at least some of the polymeric chains are terminated by a thiol or a thiocarbonylthio-containing group” is confusing. For at least these reasons, claim 7 appears to be indefinite. In addition, the claims depending from claim 7 are also rejected under 35 U.S.C. 112(b) based on their dependence from an indefinite claim.
Claim 8 recites the limitation “the thiocarbonylthio-containing group”. However, claim 8 depends from claim 7; and claim 7 suggests that there are “a plurality of thiocarbonylthio-containing groups”. As such, with regards to claim 8’s recitation of “the thiocarbonylthio-containing group”, it is unclear which thiocarbonylthio-containing group is being referred to.
Response to Remarks2
Based on the amendments the claim objection is withdrawn. Applicant’s other remarks are respectfully acknowledged but are moot in view of the new grounds of rejection supra.

Other References Considered
The prior art made of record and not relied upon is considered pertinent to Applicant’s disclosure. Barner3 discloses a substrate containing polymer chains terminated with a thiol and teaches how to functionalize them with monomers.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRAD GORDON whose telephone number is 571-272-9764. The examiner can normally be reached on M–R, 9am–5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MAGALI SLAWSKI can be reached on 571-270-3960. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRAD GORDON/Examiner, Art Unit 1773                                                                                                                                                                                                        




    
        
            
        
            
    

    
        1 Claims filed August 19, 2021.
        2 Remarks filed May 25, 2021.
        3 Barner et al., Reversible Addition–Fragmentation Chain-Transfer Graft
        Polymerization of Styrene: Solid Phases for Organic and Peptide Synthesis, 40 J. Polym. Sci. A1, 4180, 4180–4192 (2002).